DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gregory et al. (US 2016/0095469).  Gregory discloses an appliance comprising a body portion (12 or a portion thereof); a  by the body portion; a transmitter assembly (48) adapted to cooperate with the removable accessory, to identify the removable accessory, and to transmit data associated with an identity of the removable accessory; and a receiver associated with the body portion for receiving the data with the identity (see [0025]); and wherein the removable accessory has and array of metal contacts (two of “22”) including a metal reference contact (one of “22”) one or more metal contacts (another of “22”); and the transmitter assembly comprised a sensor arrangement (52) for sensing the metal contacts, a configuration of the metal contacts encoding the identity of the removable accessory.  Recitation that one of the contacts is capable of being represented using a binary code does not further limit the claimed structure, nor does further discussion of the binary code.  
Allowable Subject Matter
Claims 11-19 and 23 are allowed.  
Response to Arguments
While most of the claims are allowed, claims 20-22 remain rejected as anticipated by Gregory et al. (US 2016/0095469).  Stating the an item is capable of being counted and represented by a number such as a binary number does not structurally distinguish the item from any other item.  All items are capable of being counted and all numbers are capable of being represented as binary numbers.  Applicant has not pointed out any structural difference between the claimed contact and the prior art contact.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774